Citation Nr: 0728313	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

In October 2006, the appellant testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is contained in 
the claims file.


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level VI in the right 
ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Codes 6100-
6101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in July 2004 satisfied VA's duty 
to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish an increased rating, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

The Board finds that the evidence of record -- service 
medical records, VA and private examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for increased ratings for bilateral hearing loss 
have been met.  The claims file contains audiometric 
evaluation reports from Miracle Ear in May 1999 and July 
2004.  The veteran was afforded a VA audiology examination in 
August 2004.  Further, the veteran testified before the 
undersigned Veterans Law Judge in October 2006.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issue on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  Since an 
increased rating for the veteran's hearing loss is being 
denied, no effective date will be assigned, so the Board 
finds that there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his bilateral hearing loss warrants 
a disability rating in excess of 10 percent to better reflect 
his symptomatology.  At the aforementioned hearing, the 
veteran testified that his hearing loss has progressed since 
service connection was granted for his bilateral hearing loss 
in September 1999.  He wears hearing aids; however, still 
struggles to hear when conversing with people and while 
watching television.  He works part-time at a golf course, 
where he picks up golf ball pins at night.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected bilateral hearing loss is 
currently evaluated at a 10 percent disabling, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2006).  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, which ever results in the higher numeral. 
Id.

A September 1999 rating decision granted service connection 
for the veteran's bilateral hearing loss and assigned an 
initial 10 percent disability rating.  In July 2004, the 
veteran filed a claim for a disability rating in excess of 10 
percent for bilateral hearing loss.  In support of his claim, 
the veteran submitted a private audiometric evaluation report 
from Miracle Ear conducted in July 2004.  In August of the 
same year, the veteran underwent a VA audiological 
examination.

Results of the July 2004 Miracle Ear audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
N/A
95
LEFT
25
40
60
N/A
95

The hearing frequencies at the 3000 Hertz level and speech 
recognition scores were not provided.  

Results of the August 2004 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
80
80
LEFT
25
30
60
80
80

The average was 73 in the right ear and 63 in the left ear.  
Speech recognition ability was 86 percent in the right ear 
and 84 percent in the left ear.  The VA examiner found that 
the veteran currently has moderately severe sloping to severe 
mixed hearing loss in his right ear and mild sloping to 
severe sensorineural hearing loss in his left ear.  Under 
Table VI, these results warrant findings of hearing acuity of 
Level III in the right ear and Level III in the left ear, 
commensurate with a 0 percent disability rating.  However, 
the Board finds that the veteran's right ear hearing loss 
satisfies the criteria for exceptional patterns of hearing 
impairment pursuant to 38 C.F.R. § 4.86.  Under Table VIA, 
applying the criteria for exceptional patterns of hearing 
impairment, these results warrant findings of hearing acuity 
of Level VI in the right ear.  It follows that the finding of 
hearing acuity of Level VI in the right ear and Level III in 
the left ear is commensurate with a 10 percent disability 
rating under Table VII of 38 C.F.R. § 4.85.  After reviewing 
the record and the results of the veteran's July and August 
2004 hearing tests, the Board finds that the veteran's 
service-connected bilateral hearing loss does not meet the 
criteria for a disability rating in excess of 10 percent.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's Rating Schedule based on the veteran's audiometry 
results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board notes that the veteran was 
assigned hearing aids and works part-time at a golf course.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).




ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


